Citation Nr: 0215078	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  99-23 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1952 
to September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision in which 
the RO denied service connection for PTSD.  The veteran filed 
a notice of disagreement in June 1999 and a statement of the 
case (SOC) was issued in November 1999.  The veteran 
submitted a substantive appeal in November 1999.  In April 
2002, the veteran withdrew his hearing request.  

The Board observes that, in an April 2000 statement, the 
veteran's representative raised a claim of entitlement to 
service connection for anxiety reaction.  The claim is hereby 
referred to the RO.


FINDING OF FACT

There is credible evidence corroborating the veteran's 
alleged non-combat in-service stressors, supporting a current 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107(b), 5126 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159, 
3.326).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran filed a claim of entitlement to service 
connection for PTSD in April 1998.  He submitted a clinical 
evaluation report from the Coatesville VA Medical Center 
(VAMC), dated February 1998.  The evaluation report provided 
a diagnosis of chronic PTSD.  The VA clinician cited the 
veteran's military service and exposure to moderate combat-
related stress of a traumatic nature.  The major focus of the 
veteran's military experiences was the deaths and injuries of 
others.

Previously associated with the record was the veteran's 
report of separation (Form DD214).  The separation report 
listed the veteran's military occupational specialty (MOS) as 
"medical aidman" assigned to Company C of the 46th Armored 
Medical Battalion.  The veteran received the Korean Service 
Medical with two Bronze Service Starts and the Army Medical 
Badge.

Service medical records included the veteran's entrance 
examination report, dated in September 1952.  On clinical 
evaluation, the veteran's psychiatric health was listed as 
normal.  A diagnosis of mild, anxiety reaction was noted in 
February 1955.  The veteran's problems were determined to be 
centered on adjustment to military service and would resolve 
upon discharge from service.  On separation examination in 
September 1955, the veteran's psychiatric health was listed 
as normal.

By letter of August 1998, the RO requested details of the 
veteran's alleged stressors for verification purposes.  In 
response the same month, the veteran stated that he was a 
combat medic in Korea, for the 2nd Infantry Division.  The 
veteran cited witnessing casualties and wounded in action 
from March to June 1953, but he could not specifically 
identify the individuals.  

Two VA examinations were provided in May 1998.  The first VA 
examination evaluated PTSD.  On clinical interview, the 
veteran indicated that he served with the 2nd Infantry 
Division in Korea between January 1953 to August 1954, in the 
primary combat zone between Seoul and the Demilitarized Zone 
(DMZ).  He reported spending time mostly in the field caring 
for wounded and dying soldiers, and he witnessed many 
horrible scenes.  He also accompanied men back to a field 
hospital, and some of them died in transit.  The veteran lost 
many close friends.  He also carried a rifle and shot and 
killed the enemy.  Based on the veteran's alleged stressors, 
the VA examiner diagnosed PTSD, chronic, delayed type, with 
associated dysthymic disorder; and alcohol dependence (part 
and parcel of the PTSD).  Later the same month, the veteran 
underwent VA general examination.  No relevant clinical 
findings were presented.  

Outpatient treatment records were obtained from the 
Coatesville VAMC, including a September 1998 consultation 
report indicating a diagnosis of PTSD.   Following a second 
RO request for service personnel records (including DA Form 
20), the National Personnel Records Center (NPRC) indicated 
that records in their custody were lost in the fire at their 
facility in July 1973.

In October 1998, the RO requested that the veteran submit a 
report of the specific stressors alleged to have resulted in 
his PTSD.  The RO determined that his prior report was 
incomplete for verification purposes.  In November 1998, the 
veteran submitted a statement reiterating his previously 
alleged stressors.  He later stated that he could not recall 
specific details.

In a June 1999 notice of disagreement, the veteran's 
representative contended that the veteran's Medical Badge 
award was similar to the Combat Infantryman's Badge as it 
denoted combat involvement in service.  Later, in the 
November 1999 substantive appeal, the veteran's 
representative explained that the veteran's Medical Badge was 
a combat award for medical aid men, in recognition of their 
service in combat, though prohibited to participate in combat 
and from carrying weapons.  The veteran's representative 
included an excerpt from an Army publication, indicating the 
criteria for a Combat Medical Badge award.  The excerpt 
provided the post-January 1969 criteria for the Combat 
Medical Badge award for service in Korea.  The recipient must 
have been physically present during any period in which the 
assigned infantry unit was engaged in active ground combat 
involving an exchange of small arms fire at least five times.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2001).  In adjudicating a claim 
for service connection for PTSD, the Board is required to 
evaluate the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by the 
veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(2001); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The regulation guiding the analysis of service connection for 
PTSD is as follows, in pertinent part:

(f) Post-traumatic stress disorder.  Service 
connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the 
condition in accordance with Sec. 4.125(a) of this 
chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. . . 
.

38 C.F.R. § 3.304(f) (2001); see 64 Fed. Reg. 32,807 (June 
18, 1999), revising 3.304(f) and codifying the decision of 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

There are alternative ways of establishing service 
connection.  For example, a chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
Id.  Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

In this case, the record clearly establishes the first two 
elements of the 38 C.F.R. § 3.304(f) analysis:  a current 
diagnosis of PTSD and an opinion linking such diagnosis to 
the veteran's reported in-service stressors.  The veteran's 
treating psychologist from the Coatesville VAMC provided a 
PTSD diagnosis in February 1998, and the diagnosis was 
reaffirmed by VA examination of May 1998.  Importantly, the 
May 1998 VA examiner elicited underlying stressors such as 
the veteran's time on the field caring for the wounded.  
There is no contrary medical evidence of record.

The remaining element, credible supporting evidence that the 
veteran's reported in-service stressors actually occurred, is 
required for service connection.  See Cohen v. Brown at 142.  
The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy."  38 C.F.R. 
§ 3.304(f).  If the veteran engaged in combat with the enemy, 
the veteran's lay testimony regarding stressors related to 
such combat will be accepted as conclusive evidence of the 
occurrence of the claimed in-service stressors.  Id.  If the 
veteran was not engaged in combat, or his claimed in-service 
stressor is not related to combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  
Id.  

Regarding combat experience, the record does not establish 
the veteran's combat status.  The veteran's separation report 
does not document the receipt of any combat medals or awards.  
The Board acknowledges the veteran's allegation that his 
Medical Badge award connoted exposure to combat.  The 
evidence of record, however, does not support this 
contention.  The excerpted publication provided by the 
veteran's representative only listed the specific criteria 
for a Combat Medical Badge award after January 1, 1969.  
According to the veteran's separation report, he received the 
Medical Badge upon his discharge in 1955.  The cited 
publication does not directly relate to the veteran's award.  
In conclusion, the veteran's testimony alone does not 
constitute conclusive evidence of the occurrence of in-
service stressor.  See Cohen v. Brown, 10 Vet. App. at 145.

Although the record does not establish the veteran's combat 
status, the Board observes partial, independent corroboration 
of the veteran's alleged non-combat stressors.  The veteran's 
alleged stressors included providing medical care for the 
wounded and dying.  The Board finds corroboration in the 
veteran's MOS, the type of unit to which he was assigned, and 
the period of military conflict during which he served.  
Based on the cited evidence, the Board finds probable that 
the veteran witnessed the circumstances of soldiers in need 
of medical attention due to combat.  The evidence of the 
aforementioned non-combat stressors is not clearly 
convincing; however, the Board observes that the veteran is 
entitled to the benefit-of-the-doubt on the issue of stressor 
corroboration.  On that issue, the Board finds the evidence 
in relative equipoise, and resolves reasonable doubt in favor 
the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As 
the aforementioned corroborated non-combat stressors form, in 
part, the basis of the veteran's current PTSD diagnosis, the 
Board concludes that the veteran suffers from PTSD incurred 
in service.

As a final matter, during the pendency of this appeal, 
section 5103, chapter 38 of the United States Code, was 
revised to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  As part of 
that notice, VA must indicate what portion of information and 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on the veteran's 
behalf.  Id.; see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159).  The new law instructs that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim, and 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (a)(1), (d); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).  However, VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. at 45,631 
(to be codified at 38 C.F.R. § 3.159(d)(2) ("VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.")).

In this regard, the Board finds that the RO substantially 
fulfilled its duties to notify and assist.  Accordingly, no 
further assistance to the veteran or additional development 
is warranted.  See generally 38 U.S.C.A. §§ 5103(a), 5103A.  
In any event, as the disposition of the issue of service 
connection for PTSD is in the veteran's favor, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (finding that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing burdens on VA with no 
benefit flowing to the claimant).



ORDER

Service connection for PTSD is granted




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

